Citation Nr: 0417273	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-10 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 12, 
2001, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1978 and from July 1980 to December 1982.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO granted a TDIU and 
assigned an effective date of January 12, 2001.  The veteran 
wants an earlier effective date.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.

In his substantive appeal (VA Form 9), received in August 
2002, the veteran requested a hearing before a Veterans Law 
Judge (VLJ) of the Board.  However, during his August 2002 
hearing at the RO with a decision review officer (DRO), 
the veteran canceled his hearing with the Board.  There are 
no other hearing requests of record, so the Board deems his 
request for a Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2003).


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
realizes that he was provided a letter in April 2001, 
which provided a brief explanation of the provisions of the 
VCAA and the evidence of record at that time.  But the RO 
failed to properly inform him of the evidence needed to 
substantiate his claim-which, at that time, was attempting 
to establish his entitlement to a TDIU, since granted, and he 
is now trying to obtain an earlier effective date for this 
benefit.

When VA receives a notice of disagreement (that raises a new 
issue) in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
But where, as here, the initial VCAA notice (even on the 
preliminary issue of entitlement to a TDIU, as opposed to the 
proper effective date for it) was defective for the reason 
cited above, another VCAA letter must be issued to correct 
this procedural due process problem before the Board can 
decide the case.  See Huston v. Principi, 17 Vet. App. 195 
(2003) (requiring VA to advise the veteran that evidence of 
an earlier filed claim is necessary to substantiate his claim 
for an earlier effective date).

Likewise, the RO failed to provide an adequate explanation of 
the VCAA, including notice to the veteran of his rights and 
responsibilities under this law and whose ultimate 
responsibility-his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of the veteran's rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issue 
before the Board, is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process deficiency; the RO 
must do this.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, in an October 2001 VA Form 21-2545, the veteran 
stated that he receives disability benefits from the Social 
Security Administration (SSA).  However, the underlying 
application, medical records, and notice to him as to a 
determination of entitlement to disability benefits are not 
of record.  These records are relevant to his current claim 
with VA and, therefore, must be obtained and associated with 
the other evidence in his claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim for an 
earlier effective date for the grant of 
the TDIU, and the evidence, if any, the 
RO will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim.  See 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002). 

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claim for an 
earlier effective date for the grant of 
the TDIU.  The prior notification, in the 
April 2001 letter, was insufficient.  The 
VCAA notification also must apprise him 
of the kind of information and evidence 
needed from him, and what he could do to 
help his claim, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Then readjudicate the veteran's claim 
for an earlier effective date for the 
TDIU in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


